370 F.2d 333
TRI-STATE OIL TOOL INDUSTRIES, INC., et al., Appellants,v.FRED E. COOPER, INC., et al., Appellees.
No. 23350.
United States Court of Appeals Fifth Circuit.
January 4, 1967.

Appeal from the United States District Court for the Western District of Louisiana; Benjamin C. Dawkins, Judge.


1
Shuey & Smith, John M. Shuey, W. Gene Carlton, Shreveport, La., for Tri-State Oil Tool Industries, Inc., Dia-Log Co., Superior Iron Works and Supply Co., Inc., Dowell Division of Dow Chemical Co., Inc.


2
Adams & Brocato, C. P. Brocato, Shreveport, La., for Universal Mud and Supply Corp.


3
Carey J. Ellis, Jr., Rayville, La., for Gilbert Oil Co., Inc.


4
Jack D. Barnett, Wilburn V. Lunn, Shreveport, La., Milton C. Trichel, Jr., Shreveport, La., Lunn, Irion, Switzer, Trichel & Johnson, Shreveport, La., of counsel, for Fred E. Cooper, Inc. and C. I. T. Corp.


5
Before GEWIN and GOLDBERG, Circuit Judges, and SPEARS, District Judge.

PER CURIAM:

6
In this interpleader action filed by Eagle Star Insurance Company, Ltd., the United States District Court for the Western District of Louisiana directed that judgment be entered in favor of appellees. The appellants filed a motion for a new trial which was denied for reasons set forth in a full opinion of the District Court which adequately sets forth the facts and legal issues presented. The Court then entered final judgment in favor of appellees on their motion for summary judgment and this appeal followed.


7
We have carefully examined the record and given full consideration to the contentions of the parties and conclude that the decision of the District Court is correct. Eagle Star Insurance Company, Ltd. v. Parker et al., 261 F. Supp. 257.


8
The judgment is affirmed.